DETAILED ACTION
This action is in response to an amendment filed 9/14/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  
Change “nitrate” to - - nitride - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 18, and 20 have been amended with the limitation a vertical extension of each of the selective locations in the GaN layer is “between 1% and 10% of a vertical thickness of the GaN layer” (emphasis added).  While the Specification notes the selective locations can extend about “10% into the GaN layer” (Specification as-filed: [0033]; PG Publication: [0038]), Examiner does not find sufficient support for a lower bound of the vertical extension to be 1%.  Claims 2 and 4-17 inherit the 35 U.S.C. 112(a) rejections based on their dependencies on claim 1. Claim 19 inherits the 35 U.S.C. 112(a) rejections based on its dependencies on claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nongaillard et al. (FR 3078198; published 8/23/19; references to English translation; “Nongaillard”) in view of Nakata et al. (U.S. 2012/0025206 A1; “Nakata”).
Regarding claims 1 and 5, Nongaillard discloses a device comprising: 
A source (20, Fig. 1a) (p 3, lines 109-110); 
A gate (40, Fig. 1a) (p 3, lines 115-117); 
A drain (30, Fig. 1a) (p 3, lines 109-110); 
A semiconductor region under the source, the gate and the drain, such that the semiconductor region includes a gallium nitride (GaN) layer (1b, Fig. 1a) and a three nitride (III-N) layer (1a, Fig. 1a) (AlGaN) (p 3, lines 104-105); and 
A sub-region of the semiconductor region underneath the gate doped with Mg ions at selective locations (4, Fig. 1a-1b) in the sub-region (p 3-4, lines 119-138).
Nongaillard discloses the selective locations (4, Fig. 1a-1b) may each have a vertical extension (1, Fig. 1a) within the range of 10 nm and 200 nm (p 4, lines 154-155) and may be more specifically within the range of 25 nm and 40 nm (p 6, lines 206-211).  Nongaillard discloses the selective locations vertically extend into the GaN layer (p 6, lines 206-211) because the thickness of the three-nitride layer may be 20 nm (p 5, lines 203-205) but does not disclose a thickness of the GaN layer.  
However, Nakata discloses a GaN layer (channel) with a thickness of 1200 nm (Fig. 6; [0078]).  This has the advantage of reducing short-channel effects.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Nongaillard with a GaN layer thickness of 1200 nm, as taught by Nakata, so as to reduce short-channel effects.
Incorporating a GaN layer thickness of 1200 nm (Nakata: Fig. 6; [0078]) when the selective locations each have a vertical extension of 40 nm (Nongaillard: p 6, lines 206-211) with a three-nitride layer thickness of 20 nm (Nongaillard: p 5, lines 203-205) would result in the selective locations in between 1% and 10% of a vertical thickness of the GaN layer ((selective location vertical extension – three-nitride layer thickness)/(thickness of GaN layer)*100=1.67%).
Regarding claim 2, Nongaillard discloses the semiconductor region includes a base layer (p 5, lines 198-201), a buffer layer over the base layer, wherein the GaN layer is over the buffer layer (p 5, lines 202-203).
Regarding claim 4, Nongaillard discloses III-N layer (1a, Fig. 1a) is an AlGaN layer (p 3, lines 104-105).  It is known that AlGaN has a higher spontaneous polarization charge than that of GaN (see e.g., teaching reference Suprayadkina et al. - “Ab initio study of macroscopic polarization of AlN, GaN, and AlGaN”, section 3.1).
Regarding claim 7, Nongaillard discloses a gap distance between the source (20, Fig. 1a) and the gate (40, Fig. 1a), and a gap distance between the gate (40, Fig. 1a) and the drain (30, Fig. 1a), is one of symmetrical or non-symmetrical (Fig. 1a).
Regarding claim 8, Nongaillard discloses a gap distance between the gate (40, Fig. 1a) and the drain (30, Fig. 1a).  It is known that a gap distance between a gate and drain correlates to a breakdown voltage of the field effect transistor (see e.g., teaching reference Hu et al. (“Channel Engineering of Normally-OFF AlGaN/GaN MOS-HEMTs by Atomic Layer Etching and High-k Dielectric”; 2018), pp 1379, col 2, lines 7-9).
Regarding claim 9, Nongaillard discloses each selective location (4, Fig. 1a-b) doped with Mg ions in the sub-region has a profile (p 4, lines 132-135), such that the profile includes a vertical profile length and a profile width (Fig. 1a-b).
Regarding claim 10, Nongaillard discloses each profile of the selective locations (4, Fig. 1a-b) includes one or a combination of, a constant profile width, a variable profile width, a constant vertical profile length or a variable vertical profile length (Fig. 1a-b).
Regarding claim 12, Nongaillard discloses each profile (4, Fig. 1a-b) is equally spaced along a width of the field effect transistor, or wherein each profile is not equally spaced from each other and is varied along a width of the field effect transistor (p 4, lines 158-161).
Regarding claim 13, Nongaillard discloses the selective locations (4, Fig. 1a-b) doped with Mg ions in the sub-region have profiles (p 3-4, lines 119-138), such that the profiles are arranged at an angle within a range from 90 degrees to 80 degrees with reference to a horizontal plane of the GaN layer (sidewalls of 4 are perpendicular (90°) to a horizontal plane of the GaN 1b layer, Fig. 1b) with respect to a plane of the III-N layer.
Regarding claim 14, Nongaillard discloses at an interface of the GaN layer and III-N layer there is an accumulation of two-dimensional gas (2-DEG) (p 3, lines 104-108) and there is an enhancement-mode (E-mode) operation for the field effect transistor device (p 2, lines 73-75).  Nongaillard discloses the selective locations (4, Fig. 1a-1b) in the sub-region are doped with Mg ions and comprise Mg ion implantation regions (p 3-4, lines 119-138).  As to the claim language in lines 3-5 (“such that the accumulation of the 2-DEG is depleted by the Mg ion implantation regions resulting in an enhancement mode (E-mode) operation for the field effect transistor”), the applicant should note that this is merely result language, and does not add any appreciable weight to the claim.  Furthermore, since the combination of prior art references recites the same structural limitations (e.g., GaN layer, III-N layer, Mg ion implantation regions, etc.) as in the applicant’s claim, the references are seen by the examiner as having the same results.
Regarding claim 15, Nongaillard discloses the selective locations (4, Fig. 1a-1b) comprise Mg ions (p 6, lines 209-211).  Examiner notes that this claim is a device claim so method limitations (e.g., annealed in a nitrogen gas environment) in this claim are examined with respect to the structural limitations implied by the method steps (See MPEP 2113).
Regarding claim 16, Nongaillard discloses the III-N layer (1a, Fig. 1a) is an aluminum gallium nitride (AlGaN) (p 3, lines 104-105).  Examiner notes that this claim is a device claim so method limitations in this claim are examined with respect to the structural limitations implied by the method steps (See MPEP 2113).
Regarding claim 17, Nongaillard discloses each selective location (4, Fig. 1a-b) doped with Mg ions in the sub-region has a depth extending from a top edge of the III-N layer (1a, Fig. 1a-b) across an interface of a bottom edge of the III-N layer into a top edge of the GaN layer (1b, Fig. 1a-b).
Regarding claim 18, Nongaillard discloses a transistor, comprising: 
A source (20, Fig. 1a) (p 3, lines 109-110);
A gate (40, Fig. 1a) (p 3, lines 115-117);
A drain (30, Fig. 1a) (p 3, lines 109-110); 
A semiconductor region is under the source, the gate and the drain, such that the semiconductor region includes a gallium nitride (GaN) layer (1b, Fig. 1a) and a three nitride (III-N) layer (1a, Fig. 1a) (AlGaN), wherein GaN layer includes a band gap, and the III-N layer (AlGaN) includes a band gap, wherein the GaN layer and the III-N layer are undoped (p 3, lines 104-105); and 
A sub-region of the semiconductor region underneath the gate is doped with Mg ions at selective locations (4, Fig. 1a-1b) in the sub-region (p 3-4, lines 119-138).
Nongaillard discloses the III-N layer (1a, Fig. 1a) comprises AlGaN (p 3, lines 104-105) which is known to have a bandgap higher than that of GaN (see e.g., Parish - “Growth and Characterization of Aluminum Gallium Nitride/Gallium Nitride for Ultraviolet Detectors”, pp x, lines 3-6).  Nongaillard discloses the selective locations (4, Fig. 1a-1b) may each have a vertical extension (1, Fig. 1a) within the range of 10 nm and 200 nm (p 4, lines 154-155) and may be more specifically within the range of 25 nm and 40 nm (p 6, lines 206-211).  Nongaillard discloses the selective locations vertically extend into the GaN layer (p 6, lines 206-211) because the thickness of the three-nitride layer may be 20 nm (p 5, lines 203-205) but does not disclose a thickness of the GaN layer.
However, Nakata discloses a GaN layer (channel) with a thickness of 1200 nm (Fig. 6; [0078]).  This has the advantage of reducing short-channel effects.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Nongaillard with a GaN layer thickness of 1200 nm, as taught by Nakata, so as to reduce short-channel effects.
Incorporating a GaN layer thickness of 1200 nm (Nakata: Fig. 6; [0078]) when the selective locations each have a vertical extension of 40 nm (Nongaillard: p 6, lines 206-211) with a three-nitride layer thickness of 20 nm (Nongaillard: p 5, lines 203-205) would result in the selective locations in between 1% and 10% of a vertical thickness of the GaN layer ((selective location vertical extension – three-nitride layer thickness)/(thickness of GaN layer)*100=1.67%).
Regarding claim 19, Nongaillard discloses a GaN layer (1b, Fig. 1a) and III-N layer (1a, Fig. 1a) (p 3, lines 104-105; p 5, lines 199-201) and the selective locations (4, Fig. 1a-1b) comprise Mg ions (p 3-4, lines 119-127).  Examiner notes that this claim is a device claim so method limitations (e.g., “grown using…” or “formed by Mg ion implantation”) in this claim are examined with respect to the structural limitations implied by the method steps (See MPEP 2113).
Regarding claim 20, Nongaillard discloses a transistor, comprising: 
A source (20, Fig. 1a) (p 3, lines 109-110); 
A gate (40, Fig. 1a) (p 3, lines 115-117); 
A drain (30, Fig. 1a) (p 3, lines 109-110); 
A semiconductor region is under the source, the gate and the drain, such that the semiconductor region includes a gallium nitride (GaN) layer (1b, Fig. 1a) and a three nitride (III-N) layer (1a, Fig. 1a) (AlGaN), wherein GaN layer includes a band gap, and the III-N layer (AlGaN) includes a band gap; and 
A sub-region of the semiconductor region underneath the gate is doped with Mg ions at selective locations (4, Fig. 1a-1b) in the sub-region (p 3-4, lines 119-138).
Nongaillard discloses the III-N layer (1a, Fig. 1a) comprises AlGaN (p 3, lines 104-105) which is known to have a bandgap higher than that of GaN (see e.g., Parish - “Growth and Characterization of Aluminum Gallium Nitride/Gallium Nitride for Ultraviolet Detectors”, pp x, lines 3-6).
Nongaillard discloses the selective locations (4, Fig. 1a-1b) may each have a vertical extension (1, Fig. 1a) within the range of 10 nm and 200 nm (p 4, lines 154-155) and may be more specifically within the range of 25 nm and 40 nm (p 6, lines 206-211).  Nongaillard discloses the selective locations vertically extend into the GaN layer (p 6, lines 206-211) because the thickness of the three-nitride layer may be 20 nm (p 5, lines 203-205) but does not disclose a thickness of the GaN layer.
However, Nakata discloses a GaN layer (channel) with a thickness of 1200 nm (Fig. 6; [0078]).  This has the advantage of reducing short-channel effects.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Nongaillard with a GaN layer thickness of 1200 nm, as taught by Nakata, so as to reduce short-channel effects.
Incorporating a GaN layer thickness of 1200 nm (Nakata: Fig. 6; [0078]) when the selective locations each have a vertical extension of 40 nm (Nongaillard: p 6, lines 206-211) with a three-nitride layer thickness of 20 nm (Nongaillard: p 5, lines 203-205) would result in the selective locations in between 1% and 10% of a vertical thickness of the GaN layer ((selective location vertical extension – three-nitride layer thickness)/(thickness of GaN layer)*100=1.67%).
Regarding the limitation the III-N layer (AlGaN) has a higher spontaneous polarization charge than a spontaneous polarization charge of the GaN layer, examiner notes it is known that AlGaN has a higher spontaneous polarization charge than that of GaN (see e.g., teaching reference Suprayadkina et al. - “Ab initio study of macroscopic polarization of AlN, GaN, and AlGaN”, section 3.1).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nongaillard et al. (FR 3078198; published 8/23/19; references to English translation; “Nongaillard”) as modified by Nakata et al. (U.S. 2012/0025206 A1; “Nakata”) as applied to claim 1 above, and further in view of Morita et al. (U.S. 2008/0211567 A1; “Morita”).
Regarding claim 6, Nongaillard and Nakata disclose a gallium nitride (GaN) layer (Nongaillard: 1b, Fig. 1a) and a three nitride (III-N) layer (Nongaillard: 1a, Fig. 1a) (AlGaN) (p 3, lines 104-105) such that a vertical thickness of the GaN layer is greater than that of the III-N layer (Nongalliard: p 5, lines 203-205; Nakata: Fig. 6).  Yet, Nongaillard and Nakata do not disclose a vertical thickness of the GaN layer is 10 times or 1000% thicker than that of the III-N layer.  However, Morita discloses a gallium nitride (GaN) layer (14, Fig. 1) having a (vertical) thickness at least 10 times greater than that of a III-N layer (AlGaN: 15, Fig. 1) ([0033]).  This has the advantage of being able to tailor device performance with size constraints.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Nongaillard and Nakata with the gallium nitride (GaN) layer having a vertical thickness 10 times than that of the III-N layer, as taught by Morita, so as to tailor device performance with size constraints.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nongaillard et al. (FR 3078198; published 8/23/19; references to English translation; “Nongaillard”) as modified by Nakata et al. (U.S. 2012/0025206 A1; “Nakata”) as applied to claim 9 above, and further in view of Chen et al. (WO 2019/089727 A1; “Chen”).
Regarding claim 11, Nongaillard and Nakata disclose the profiles (Nongaillard: of 4, Fig. 1b) form a pattern (Nongaillard: Fig. 1b) (Nongaillard: p 4-5, lines 161-190).  Yet, Nongaillard and Nakata do not disclose the profile widths of the profiles increases along a direction from a first width end to a second width end.  However, Chen discloses modifying profile widths ([0041]).  This has the advantage of changing threshold voltages and increasing linearity of the device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Nongaillard and Nakata with the profile widths increasing along a direction from a first width end to a second width end, as taught by Chen, so as to change the threshold voltage and increase linearity of the device.
As to the claim language in lines 3-4 (“resulting in a higher linearity than profiles having a constant…”), the applicant should note that this is merely result language, and does not add any appreciable weight to the claim.  Furthermore, since the combination of prior art references recites the same structural limitation as in the applicant’s claim, the references are seen by the examiner as having the same results.
Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-20 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812